Citation Nr: 1413646	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in January 2012, when the Board denied the claim for service connection for a back disability.  The Veteran appealed the Board's January 2012 decision regarding that issue to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  In an August 2013 Memorandum Decision, the Court vacated the Board's January 2012 decision regarding that issue and remanded the matter for readjudication consistent with the instructions outlined in the Memorandum Decision. 

As the January 2012 Board decision denied reopening the claims for bilateral vision loss, a right ankle sprain, CREST Syndrome, and bilateral hearing loss, and the Veteran did not appeal any of those matters to the Court, those issues are not before the Board.

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.  The Board has also reviewed Virtual VA to ensure that the complete record is considered.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he is entitled to service connection for a back disability as a result of allegedly injuring his back when he suffered a fall in service in January 1956.

The Veteran's service treatment records do not contain any complaints, findings, diagnoses, or treatment of a back disability.  However, his service treatment records do document that he was hospitalized and treated for a sprained right ankle in service in January 1956 after his foot slipped while he was descending a ladder.

Post-service treatment records reflect that in May 2006 private x-rays of the Veteran's lumbar spine revealed a loss of lordosis.  In a May 2006 statement, a private doctor opined that it was possible that the Veteran's current complaints of radicular pain in his right lower extremity were related to a "service-connected injury in 1956."  A July 2006 VA treatment record noted the Veteran's complaints of chronic back pain, which he indicated had been present for many years.  In a June 2009 private treatment record, a private physician stated the following: "I discussed with the patient the possible causes for his radiculopathy.  Likely he has trauma that he sustained from ages ago and has had difficulty with back pain and had actually been approved but declined disability x2.  This was from a fall while apparently he was in the service.  Likely this result in trauma played some role with some precipitating cause (unknown) to cause some acute changes more recently."  Private July 2010 x-rays of the Veteran's lumbar spine revealed mild degeneration at L1, L2, L3, L4, and L5, as well as an appearance of a T12 older compression fracture.

At his October 2011 hearing before the Board, the Veteran testified about his fall in service and stated that his back "is always hurting me" since he left active service.

In view of the above and with consideration given to the Court's August 2013 decision, the Board now finds that VA's duty to assist the Veteran requires an adequate VA examination and nexus opinion to determine if he currently has a back disability which is related to any incident of his military service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination for the back disability at issue.  The electronic record should be made available to the examiner for review.  The examiner should clearly report whether or not there are any current back disabilities.  The examiner should set forth all clinical and special test findings (to include x-ray results if x-rays are deemed medically advisable).

After examining the Veteran and reviewing the claims file, the examiner should offer a response to the following question for each diagnosed back disability:  

Is it at least as likely as not (a 50% or higher degree of probability) that such back disability is causally related to any incident of the Veteran's military service (to include the fall in January 1956 wherein he injured his right ankle)?

The examiner should furnish detailed reasons for all opinions given with reference to pertinent evidence.

2.  After completion of the above to the extent possible, the RO should review the expanded record and readjudicate the appeal.  If the issue on appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

